                                                                                             FILED
                                                                                             CLERK
                                                                                   4:57 pm, Oct 04, 2019
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                          U.S. DISTRICT COURT
 ---------------------------------------------------------X                       EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
 DR. CHINWE OFFOR,

                                     Plaintiff,               MEMORANDUM OF
                                                              DECISION & ORDER
              -against-                                       2:15-cv-2219 (ADS)(SIL)

 MERCY MEDICAL CENTER, ROCKVILLE
 CENTRE DIVISION, CATHOLIC HEALTH
 SERVICES OF LONG ISLAND, DR.
 SWARNA DEVARAJAN, and DR. JOHN P
 REILLY,

                                     Defendants.

 ---------------------------------------------------------X

APPEARANCES:

Ike Agwuegbo, Esq.
Attorney for the Plaintiff
575 Lexington Avenue, 4th Floor
New York, NY 10022

Nixon Peabody LLP
Attorneys for the Defendants
50 Jericho Quadrangle, Suite 300
Jericho, NY 11753
        By:    Christopher G. Gegwich, Esq.
               Justin Anthony Guilfoyle, Esq.,

SPATT, District Judge:

        Presently before the Court is a motion by the Plaintiff, pursuant to Rule 37(b) of the Federal

Rules of Civil Procedure, seeking the imposition of sanctions against the Defendants for spoliation.

The Court denies the motion, because the Plaintiff failed to establish the necessary predicate for a

spoliation sanction, i.e., the destruction or alteration of evidence.

        “Spoliation of evidence occurs when a party or an agent of such party destroys or

significantly alters evidence, or fails to properly preserve it for another's use as evidence in a
                                                        1
pending or reasonabl[y] foreseeable litigation.” Alaimo v. Trans World Airlines, Inc., No. 00-cv-

3906, 2005 WL 267558, at *3 (S.D.N.Y. Feb. 3, 2005) (citing West v. Goodyear Tire & Rubber

Co., 167 F.3d 776, 779 (2d Cir.1999)). Therefore, the requirement that the sought-after evidence

exist and actually be destroyed almost goes without saying; there can by definition be no spoliation

of evidence if no such evidence existed in the first place. See Stephen v. Hanley, No. 03-cv-6226,

2009 WL 1437613, at *2 (E.D.N.Y. May 20, 2009) (“In addition to the foregoing three

requirements for spoliation, the court states the obvious: the evidence must have existed.”); Orbit

One Commc'ns, Inc. v. Numerex Corp., 271 F.R.D. 429, 441 (S.D.N.Y. 2010) (“[F]or sanctions to

be appropriate, it is a necessary, but insufficient, condition that the sought-after evidence actually

existed and was destroyed.”).

       Here, there is no indication that the Defendant spoliated evidence whatsoever. According

to the Plaintiff, she and two other treating nurses kept certain detailed treatment notes regarding a

patient at Mercy Medical Center, which the Defendants deleted when they produced the patient’s

medical records to the Office of Professional Medical Conduct of the New York State Department

of Health. However, the Plaintiff neither identifies documents corroborating the existence of those

treatment notes nor provides credible, sworn testimony to that effect. Instead, she bases her

allegation entirely on the affidavit of her lawyer, Ike Agwuegbo (“Agwuegbo”), and an e-mail

from Dr. Devarajan mentioning an “investigation” of an intravenous bag containing medication

being administered to that patient.

       This “evidence” could not be less compelling. First, Agwuegbo has no personal knowledge

of the matter, meaning his testimony would at most amount to a recollection of the Plaintiff’s, not

his, memory regarding the treatment notes. In other words, it is inadmissible hearsay. See DiStiso

v. Cook, 691 F.3d 226, 230 (2d Cir. 2012). Second, Dr. Devarajan’s passing reference to an

                                                  2
“investigation” into the intravenous bag by no means necessitates that the Plaintiff or the two other

nurses wrote the supposed notes, let alone that the Defendants deleted those notes. The party

seeking a spoliation sanction carries a substantial burden. The evidence cited, which is little more

than baseless speculation, fails to come even remotely close to meeting that burden. See

Mohammed v. Delta Airlines, Inc., No. 08-cv-1405, 2011 WL 5554269, at *3 (E.D.N.Y. Nov. 15,

2011) (“[P]laintiff here submits no evidence that the cameras in the airport terminal recorded her

accident, she merely points to the fact that cameras were present in the vicinity. Plaintiff therefore

fails to establish that the evidence she accuses Delta of destroying or concealing has ever

existed.”); Stephen, 2009 WL 1437613, at *2 (“Plaintiffs' motion for spoliation pertaining to radio

communications is denied because the plaintiffs have not established that radio communication

and related documents pertaining to the July 2002 incident ever existed, let alone were

destroyed.”).

       More importantly, the uncontroverted evidence overwhelmingly establishes that the

treatment notes the Plaintiff seeks never existed. The Defendants furnished affidavits from the

nurses identified in the Plaintiff’s motion, who confirmed that they have no recollection of entering

the notes. Moreover, the Defendants provided a detailed accounting of its electronic medical record

system, explaining that any treatment notes entered by the Plaintiff would have been stored

permanently (along with any deletions or alterations to those notes). An audit of those records

revealed no entries, deletions, or alterations of the sought-after notes. Unsurprisingly, the Plaintiff

failed to respond to either pieces of evidence in her reply. Although it is normally difficult to prove

a negative, this is not one of those cases. It is abundantly clear that the Defendants neither deleted

nor altered evidence relevant to the Plaintiff’s claims. See Whalen v. CSX Transportation, Inc.,

No. 13-cv-3784, 2016 WL 4681217, at *3 (S.D.N.Y. Sept. 7, 2016) (“CSX has presented

                                                  3
uncontroverted evidence that the concrete floor, with the crack in it, still exists beneath the rubber

tiles and that the crack can be seen by simply lifting the tiles. Because the concrete floor has not

been altered, destroyed or rendered inaccessible, there is no basis for spoliation sanctions.”).

        The Court warns Agwuegbo to exercise significantly more discretion regarding discovery

motion practice. Since May, he has filed three consecutive motions that are totally meritless, if not

frivolous. Each motion utterly failed to articulate a cogent basis for granting the relief sought,

consisting entirely of his poorly organized conclusory assertions and baseless allegations. The

Court reminds Agwuegbo that by filing a motion he is certifying that there are reasonable grounds

supporting that motion. Rule 11(b). No definition of reasonable includes the sort of motions filed

over the past few months, which have required the Court to needlessly expend resources on trivial

issues and significantly impeded the efficient administration of justice. Although the Court will

not sanction him at this time, if Agwuegbo fails to adopt a different posture in the future, it will

have little choice.

        Therefore, the Court denies the Plaintiff’s motion for sanctions in its entirety.



        SO ORDERED.

 Dated: Central Islip, New York
        October 4, 2019




                                                       ___/s/ Arthur D. Spatt___
                                                         ARTHUR D. SPATT
                                                      United States District Judge




                                                  4
